DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of  in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that groups IV and II are not distinct from group I given the argument for the restriction.  This is found persuasive because of the multiple possible structures of the independent claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/17/2019, 5/17/2019, 6/26/2019, 4/6/2020, 4/21/2020, 10/12/2020, 10/12/2020, 11/12/2020, 9/13/2021, and 7/5/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallina et. al. (US 10520756) in view of Lai et. al. (US 2005/0057815)

Regarding claim 1 Gallina teaches (figsw. 5-16) a spectacle lens comprising, proceeding from a front face on an object side of the spectacle lens to an opposite reverse face of the spectacle lens, a component A, a component B, and a component C, wherein:
a) the component A includes the ultrathin lens with an average thickness within a range of 10 from 10 um to 760 um ( 202a, col. 14, lines 13-23);
c) the component C includes at least one of the functional layer or the ultrathin lens with the average thickness within the range of from 10 um to 760 um ( 202a, col. 14, lines 13-23).
Gallina does not teach the component B includes the polymeric material having a uniform (or location dependent) refractive index .
Lai teaches the component B includes the polymeric material having a uniform (or location dependent) refractive index (para. 0054 and 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lens system of Gallina with the polymeric film as taught by Lai for the benefit of adding additional refractive error correction external to the ophthalmic system of Gallina.

Regarding claim 2 Gallina teaches (figsw. 5-16) a spectacle lens where the ultrathin lens of component A or the ultrathin lens of the component C in each case have the average thickness of from 13 um to 510 um (col. 14, lines 13-23).

Regarding claim 3 Gallina teaches (figsw. 5-16) a spectacle lens where the ultrathin lens of the component A includes the functional layer on a front face and the ultrathin lens of the component C includes the functional layer on a reverse face (201; col. 10 line 55 – col. 11 line 25).

Regarding claim 4 Gallina teaches (figsw. 5-16) a spectacle lens where the functional layer of the component A and the functional layer of the component C are each selected from the group consisting of an antireflection layer, an electrically conductive layer, a semiconductive layer, an antifog layer, and a clean-coat layer (201; col. 10 line 55 – col. 11 line 25).

Regarding claim 5 Gallina teaches (figsw. 5-16) a spectacle lens where the front face of the ultrathin lens of the component A proceeding from the front face in an object direction, or the reverse face of the component C proceeding from the reverse face in an eye direction, is covered in each case by the following functional layers:
 a) optionally, an electrically conductive layer or a semiconductive layer; b) an antireflection layer; and c) an antifog layer, a clean-coat layer, or the antifog layer and the clean-coat layer (201; col. 10 line 55 – col. 11 line 25).

Regarding claim 6 Gallina teaches (figsw. 5-16) a spectacle lens where the functional layer of the component A and the functional layer of the component C are each selected from the group consisting of a hard lacquer layer, an antireflection layer, an antifog layer, a clean-coat layer, an electrically conductive layer, and a semiconductive layer (201; col. 10 line 55 – col. 11 line 25).

Regarding claim 9 Gallina teaches (figsw. 5-16) a spectacle lens except where the spectacle lens is configured to have an optical correction effect via a calculated location-dependent refractive index distribution within the component B.
Lai teaches where the spectacle lens is configured to have an optical correction effect via a calculated location-dependent refractive index distribution within the component B (para. 0054 and 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lens system of Gallina with the polymeric film as taught by Lai for the benefit of adding additional refractive error correction external to the ophthalmic system of Gallina.

Regarding claim 20 Gallina teaches (figsw. 5-16) a method of constructing the component B of the spectacle lens according to claim 1, the method except for comprising: printing the component B with a printing ink, where the component B has a uniform refractive index or a location-dependent refractive index distribution.
Lai teaches printing the component B with a printing ink, where the component B has a uniform refractive index or a location-dependent refractive index distribution (para. 0054 and 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lens system of Gallina with the polymeric film as taught by Lai for the benefit of adding additional refractive error correction external to the ophthalmic system of Gallina.

Allowable Subject Matter
Claim 12 is allowed.
Claim 7-8,10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872